Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Cohen Fund Audit Services, Ltd. 800 Westpoint Pkwy., Ste 1100 Westlake, OH 44145-1524 www.cohenfund.com 440.835.8500 440.835.1093 fax CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As the independent registered public accounting firm for HNP Growth and Preservation Fund, a series of PFS Funds, we hereby consent to all references to our firm included in or made a part of this Post-Effective Amendment to the PFS Funds Registration Statement on Form N-1A. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Westlake, Ohio May 31, 2011
